USCA11 Case: 21-12569    Date Filed: 08/22/2022   Page: 1 of 4




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
                For the Eleventh Circuit

                 ____________________

                        No. 21-12569
                 Non-Argument Calendar
                 ____________________

SAMANTHA DELANE RAJAPAKSE,
                                           Plaintiff-Appellant,
versus
EQUIFAX, LLC,


                                                   Defendant,


EQUIFAX INFORMATION, LLC,


                                         Defendant-Appellee.
USCA11 Case: 21-12569         Date Filed: 08/22/2022    Page: 2 of 4




2                      Opinion of the Court                 21-12569

                     ____________________

           Appeal from the United States District Court
              for the Northern District of Georgia
              D.C. Docket No. 1:20-cv-00080-TWT
                    ____________________

Before LUCK, LAGOA, and ANDERSON, Circuit Judges.
PER CURIAM:
       Samantha Rajapakse appeals the dismissal of her amended
complaint as frivolous. In the district court, she asserted claims un-
der the Fair Credit Reporting Act. Rajapakse alleged that she was
a class member in the Equifax data breach litigation and that
Equifax hadn’t complied with its obligations as part of the settle-
ment agreement by not taking extra measures to investigate and to
remove inaccurate information on her credit reports. Specifically,
Rajapakse alleged that Equifax maintained two credit accounts in
her name: one in her married name and one in her maiden name.
According to Rajapakse, Equifax failed to timely remove one of the
accounts and it failed to investigate disputes she had with two cred-
itors.
        After Rajapakse moved for in forma pauperis status, the dis-
trict court screened the amended complaint under 28 U.S.C. sec-
tion 1915(e)(2)(B) and dismissed it as frivolous. The amended com-
plaint was frivolous, the district court explained, because, “[t]o the
extent that the [p]laintiff [was] claiming damages as a result of the
USCA11 Case: 21-12569        Date Filed: 08/22/2022     Page: 3 of 4




21-12569               Opinion of the Court                        3

2017 Equifax data breach, [she was] a member of the consumer
class and those claims have been settled.” As to any other allega-
tions, the district court concluded, they were “outlandish and in-
comprehensible.”
        On appeal, Rajapakse argues that: the district court abused
its discretion because it dismissed the amended complaint after she
questioned the court’s “behavior”; she was entitled to relief as a
matter of law because Equifax “provided no defense”; the district
court violated her due process rights as a pro se litigant; and the
district court violated her “rights as a consumer” under the Fair
Credit Reporting Act. But we find no error.
        First, the district court dismissed the amended complaint be-
cause Rajapakse’s “claims ha[d] already been settled” as part of the
Equifax class action—not because she questioned the court’s be-
havior. Second, under section 1915(e)(2)(B), the district court may
“dismiss the case at any time”—even before the defendant answers
the amended complaint—if the “action” “is frivolous,” or “fails to
state a claim,” as the district court found here. 28 U.S.C. §
1915(e)(2)(B)(i)–(ii). Third, dismissing the amended complaint un-
der the section 1915(e)(2)(B) screening procedures did not violate
Rajapakse’s due process rights. See Vanderberg v. Donaldson, 259
F.3d 1321, 1324 (11th Cir. 2001) (concluding that the screening pro-
cedures in section 1915(e)(2)(B) “did not deny” the pro se plaintiff
“due process”). And fourth, the district court didn’t violate Ra-
japakse’s rights under the Fair Credit Reporting Act because she
failed to state a claim for relief under the Act.
USCA11 Case: 21-12569       Date Filed: 08/22/2022   Page: 4 of 4




4                     Opinion of the Court               21-12569

     Thus, we affirm the district court’s dismissal of the amended
complaint.
      AFFIRMED.